Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants’ amendment filed 12/29/2021 is acknowledged. Claims 22, 28, 29, 33, 36-38, and 40-43 are pending in this application. Claims 22, 28, 29, 33, 36, 37, 40, and 41 are under examination. Claims 38, 42, and 43 are withdrawn from consideration as being drawn to a non-elected invention.
Claim Rejections/Objections Withdrawn
The rejections of claims 1-4, 6, 7, and 9-11 are mooted by the cancellation of those claims.
The rejection of claim 37 under 35 USC §112(a) as lacking enabling disclosure commensurate with the scope of the claims is withdrawn in response to Applicants’ amendment.  
Claim Rejections/Objections Maintained/New Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The rejection of claims 22, 28, 29, 33, 36, and 37, as represented by the species shown below, under 35 U.S.C. §103 as unpatentable over U.S. 9,469,646 to Albrecht in view of Silverman 2004 is maintained for reasons of record in the Office action mailed 9/30/2021. New claims 40 and 41 are rejected on the same basis.

    PNG
    media_image1.png
    168
    310
    media_image1.png
    Greyscale


As explained in the 9/30/2021 Office action, Silverman 2004 teaches that substitution of isosteres, such as the substitution of  -S-CH3 for -O-CH3, is an accepted technique that often produces compounds with improved properties. Applicants assert that the substitution of -S-CH3 for -O-CH3 in the present case “resulted in an unforeseen profound effect on residence time.” Applicants assert that the data for comparator 17 in Table 3 of the specification support this assertion.
Table 3 of the specification does not provide actual data, but, rather, ranges. The reported residence times from Table 3 are as follows: 
for the -O-CH3 compound: more than 0.5 hr – less than or equal to 5 hr; 
for the claimed -S-CH3 compound: more than 5 hr – less than or equal to 35 hr. 
Thus, the results could well be 5 hr for the -O-CH3 compound and 5.1 hr for the -S-CH3 compound. This is hardly a “profound” effect.
Moreover, in view of the teaching of Silverman, some improvement is expected to result from isosteric substitution.
Therefore, in order to overcome the rejection Applicants need to demonstrate an effect that is more than would be expected based on the cited references.
Since they have not demonstrated such an effect, Applicants’ argument is not found persuasive, and the rejection is maintained.

Double Patenting
The rejections of claims 22, 28, 29, 33, 36, and 37 on grounds of nonstatutory double patenting over claims 1-4 of U.S. Patent No. 9,969,716 and claims 1-4 of U.S. Patent No. 10.016,405 are maintained for reasons of record in the 9/30/2021 Office action and further explained above. New claims 40 and 41 are rejected on the same basis.  

	Conclusion
No claim is allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Heidi Reese, whose telephone number is (571) 270-5277.  The examiner can normally be reached on M - F, 10 AM - 6 PM Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf, can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you have questions on access to the Private PAIR system, please contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HEIDI REESE/Primary Examiner 
Art Unit 1622